 

Exhibit 10.3

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”) is made
and entered into as of March 20, 2017 by Authentidate Holding Corp., a Delaware
corporation (the “Company”) and the parties signatory hereto (each, a “Secured
Party” and collectively, the “Secured Parties”). This Security Agreement is
being executed and delivered by the Company and the Secured Parties in
connection with the Company’s issuance to the Secured Parties of those certain
Senior Secured Promissory Notes, dated as of the date first set forth above (the
“Secured Notes”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Secured Notes.

 

WITNESSETH:

 

WHEREAS, the Company had previously issued an aggregate principal amount of
$1,270,000 of Secured Notes to certain of the Secured Parties (the “Prior
Notes”), which Prior Notes are secured by liens certain of the Company’s assets
pursuant to that certain security agreement, dated as of August 7, 2015, between
the Company and the holders of the Prior Notes, and as subsequently amended on
December 11, 2015 (the “Prior Security Agreement”);

 

WHEREAS, the Company now wishes to issue up to $2,545,199 of new Secured Notes
due March 20, 2018 to certain Persons, including holders of the Prior Notes,
pursuant to a certain Exchange Agreements dated as of the date first set forth
above (the “Exchange Agreement”); and;

 

WHEREAS, it is a condition of the transactions contemplated by the Exchange
Agreement that the Company enter into a security agreement with the Secured
Parties; and

 

WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Secured Note, the Company has agreed to execute and deliver to the Secured
Parties this Security Agreement and to grant the security interests described
herein to secure the prompt payment, performance and discharge in full of all of
the Company’s obligations under the Secured Notes, and the holders of the Prior
Notes, being the sole secured parties under the Prior Security Agreement, have
all agreed to exchange such Prior Notes for Secured Notes pursuant to the
Exchange Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Secured Parties and the Company hereby
agree as follows.

 

SECTION I

DEFINITIONS

 

Section 1.1   Certain Definitions. As used in this Security Agreement, the
following terms shall have the meanings set forth in this Section 1.  Terms used
but not otherwise defined in this Security Agreement that are defined in Article
9 of the UCC (such as “account”, “chattel paper”, “commercial tort claim”,
“deposit account”, “document”, “equipment”, “fixtures”, “general intangibles”,
“goods”, “instruments”, “inventory”, “investment property”, “letter-of-credit
rights”, “proceeds” and “supporting obligations”) shall have the respective
meanings given such terms in Article 9 of the UCC.

 

(a)    “Business Day” means any day except any Saturday, any Sunday, any day
which is a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

 

   



 

(b)    “Collateral” means the collateral in which the Secured Party are granted
a security interest by this Security Agreement and which consists of the
following personal property of the Company, whether presently owned or existing
or hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith: all assets of
the Company, including without limitation all of the Company’s rights, title and
interests in and to all of the following, whether now or hereafter existing or
acquired by the Company: (i) accounts; (ii) as-extracted collateral; (iii)
chattel paper; (iv) deposit accounts; (v) documents; (vi) equipment; (vii) farm
products; (viii) fixtures; (ix) General Intangibles; (x) inventory; (xi)
instruments; (xii) investment property; (xiii) letter-of-credit rights; (xiv)
other goods; (xv) supporting obligations; (xvi) commercial tort claims; and
(xvii) all proceeds and products of all of the foregoing, including without
limitation whatever is received when any of the foregoing Collateral is sold,
exchanged, leased, licensed, collected or otherwise disposed of and includes all
distributions on account thereof, rights and claims arising therefrom.
Notwithstanding the foregoing, none of the following items will be included in
the Collateral: (a) assets if the granting of a security interest in such asset
would (I) be prohibited by applicable law (but proceeds and receivables thereof,
the assignment of which is expressly deemed effective under the UCC, shall not
be deemed excluded from the Collateral regardless of such prohibition), or (II)
be prohibited by contract (except to the extent such prohibition is overridden
by UCC Section 9-408) (but proceeds and receivables thereof shall not be deemed
excluded from the Collateral regardless of such prohibition); (b) any property
and assets, the pledge of which would require approval, license or authorization
of any governmental body, unless and until such consent, approval, license or
authorization shall have been obtained or waived provided that the Company has
used commercially reasonable efforts to obtain or waive such consent, approval,
license or authorization; (c) assets in circumstances where the Secured Parties
reasonably determines that the cost, burden or consequences (including adverse
tax consequences) of obtaining or perfecting a security interest in such assets
is excessive in relation to the practical benefit afforded thereby; provided,
however, that to the extent permitted by applicable law, this Security Agreement
shall create a valid security interest in such asset and, to the extent
permitted by applicable law, this Security Agreement shall create a valid
security interest in the proceeds of such asset.

 

(c)    “General Intangibles” means general intangibles (as that term is defined
in the UCC), and, in any event, includes payment intangibles, contract rights,
rights to payment, rights arising under common law, statutes, or regulations,
choses or things in action, goodwill (including the goodwill associated with any
trademark), patents, trademarks, copyrights, URLs and domain names, industrial
designs and other Intellectual Property or rights therein or applications
therefor, whether under license or otherwise, programs, programming materials,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, including Intellectual Property Licenses,
infringement claims, computer programs, information contained on computer disks
or tapes, software, literature, reports, catalogs, pension plan refunds, pension
plan refund claims, insurance premium rebates, tax refunds, and tax refund
claims, interests in a partnership or limited liability company which do not
constitute a security under Article 8 of the UCC, and any other personal
property of the Company, other than those assets which are excluded from the
definition of the term “General Intangibles” pursuant to the UCC.

 

(d)    “Indebtedness” means (x) any liabilities for borrowed money or amounts
(other than trade accounts payable, accrued expenses or deferred revenue
incurred in the ordinary course of business), (y) all guaranties, endorsements
and other contingent obligations in respect of indebtedness of others, whether
or not the same are or should be reflected in the Company’s consolidated balance
sheet (or the notes thereto), except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; and (z) the present value of any lease payments due under
leases required to be capitalized in accordance with GAAP; provided, further,
however, that in no event shall the term Indebtedness include the capital stock
surplus, retained earnings, minority interests in the common stock of
subsidiaries, operating lease obligations, reserves for deferred income taxes
and investment credits, other deferred credits or reserves.

 

 2 



 

(e)    “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

 

(f)    “Liens” means any lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction, other than restrictions
imposed by securities laws.

 

(g)    “Majority in Interest” shall mean the holders of fifty-one percent (51%)
or more of the then outstanding principal amount of all then outstanding Secured
Notes at the time of such determination.

 

(h)    “Material Adverse Effect” means an event or occurrence that has a
material adverse effect on (i) the legality, validity or enforceability of the
Secured Notes or this Security Agreement; (ii) the results of operations,
assets, business, prospects or condition (financial or otherwise) of the Company
and the Subsidiaries, taken as a whole, or (iii) the Company’s ability to
perform in any material respect on a timely basis its obligations under the
Secured Notes or this Security Agreement.

 

(i)    “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of the
Company to the Secured Parties, including, without limitation, all obligations
under this Security Agreement and the Secured Notes, whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Secured Parties as a preference,
fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.  Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Secured Notes and the
loans extended pursuant thereto; (ii) any and all other fees, indemnities,
costs, obligations and liabilities of the Company from time to time under or in
connection with this Security Agreement or the Secured Notes; and (iii) all
amounts (including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Company.

 

 3 



 

(j)    “Permitted Indebtedness” means (a) Indebtedness secured by Permitted
Liens, including without limitation Indebtedness incurred in connection with
arrangements contemplated by clause (h) of the definition of the term “Permitted
Liens”; (b) Indebtedness to trade creditors or for professional services
incurred in the ordinary course of business; (c) all capital lease obligations
and other obligations or liabilities created or arising under any conditional
sale or other title retention agreement with respect to property used or
acquired by the subject Person, even if the rights and remedies of the lessor,
seller or lender thereunder are limited to repossession of such property and the
present value of lease payments due under synthetic leases; (d) obligations of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person in the ordinary course of the business of such Person; (e) purchase money
financing and equipment financing facilities covering existing and
newly-acquired property, plant or equipment; (f) Indebtedness of any amount
outstanding immediately prior to the execution of this Security Agreement; (g)
Indebtedness incurred by the Company that is made expressly subordinate in right
of payment to the Indebtedness evidenced by the Secured Note, which Indebtedness
does not provide at any time for the payment, prepayment, repayment, repurchase
or defeasance, directly or indirectly, of any principal or premium, if any,
thereon until after the maturity date of the Secured Note; (h) Indebtedness
incurred by the Company that is unsecured; (i) Indebtedness in an amount of up
to $5,000,000 pursuant to a term loan, revolving credit facility, credit line or
other extensions of credit from a commercial banking or financial institution;
and (j) extensions, refinancings and renewals of any items of Permitted
Indebtedness described above (including the issuance of new debt or convertible
debt securities in exchange for the cancellation of existing debt securities in
an Alternative Transaction), provided that the principal amount is not increased
or the terms modified to impose more burdensome terms upon the Company or its
Subsidiaries, as the case may be. Permitted Indebtedness shall include, without
limitation, (i) the principal amount of such Indebtedness, (ii) unpaid accrued
interest thereon, and (iii) all other obligations of the Company arising out of
the Permitted Indebtedness now existing or hereafter arising, together with all
costs of collecting such obligations (including attorneys’ fees), including,
without limitation, all interest accruing after the commencement by or against
the Company of any bankruptcy, reorganization or similar proceeding.

 

(k)    “Permitted Liens” means: (a) Liens for taxes not yet due or delinquent or
being contested in good faith and by appropriate proceedings, for which adequate
reserves have been established; (b) Liens in respect of property or assets
imposed by law which were incurred in the ordinary course of business, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other similar
Liens arising in the ordinary course of business which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings; (c) Liens incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, and other Liens to secure the
performance of tenders, statutory obligations, contract bids, government
contracts, performance and return of money bonds and other similar obligations,
incurred in the ordinary course of business, whether pursuant to statutory
requirements, common law or consensual arrangements; (d) Liens in favor of the
Secured Parties; (e) Liens in favor of customs and revenue authorities arising
as a matter of law to secure payments of customs duties in connection with the
importation of goods; (f) Liens which constitute rights of setoff of a customary
nature or banker’s liens, whether arising by law or by contract; (g) leases or
subleases and licenses or sublicenses granted in the ordinary course of
Company’s business; (h) Liens in the ordinary course of business (A) upon or in
any equipment acquired or held by the Company (or any of its Subsidiaries) to
secure the purchase price of such equipment or Indebtedness incurred solely for
the purpose of financing the acquisition or lease of such equipment, or
(B) existing on such equipment at the time of its acquisition, provided that the
Lien is confined solely to the property so acquired and improvements thereon,
and the proceeds of such equipment; (i) Liens in existence prior to the
execution of this Security Agreement; (j) Liens that are expressly subordinated
to the Liens granted pursuant to this Security Agreement; (k) Liens securing
Indebtedness contemplated by clause (i) of the definition of “Permitted
Indebtedness” set forth in Section 1.1(j) of this Security Agreement; and (l)
Liens incurred in connection with the extension, renewal or refinancing of the
Permitted Indebtedness secured by Liens of the type described above, provided
that any extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed or refinanced does not increase.

 

 4 



 

(l)    “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

(m)   “Prior Notes” means instruments described in Recitals to this Security
Agreement which evidence Indebtedness issued by the Company prior to the date of
this Security Agreement, as such instruments may be amended to date, and any
deferrals, renewals or extensions thereof, and any notes or other instruments or
evidences of Indebtedness issued in respect of or in exchange thereof.

 

(n)    “Subsidiary” means, in respect of any Person, any corporation,
association, partnership or other business entity of which more than 50% of the
total voting power of shares of capital stock or other interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, general partners or
trustees thereof is at the time owned or controlled, directly or indirectly, by
(i) such Person; (ii) such Person and one or more Subsidiaries of such Person;
or (iii) one or more Subsidiaries of such Person.

 

(o)    “UCC” means the Uniform Commercial Code as the same is, from time to
time, in effect in the State of Georgia and or any other applicable law of any
state or states which has jurisdiction with respect to all, or any portion of,
the Collateral or this Security Agreement, from time to time.


SECTION II

COLLATERAL; OBLIGATION SECURED

 

Section 2.1    Grant and Description. In order to secure the full and complete
payment and performance of the Obligations when due, the Company hereby grants
to the Secured Parties, subject to the Permitted Liens, a first priority
security interest in all of the Company’s rights, titles, and interests in and
to the Collateral (the “Security Interest”) and subject to the Permitted Liens,
pledges, collaterally transfers, and assigns the Collateral to the Secured
Parties, all upon and subject to the terms and conditions of this Security
Agreement; provided, however, that each Secured Party shall subordinate from
time to time upon the Company’s request its Security Interests granted in such
Collateral to any Lien(s) granted by the Company or any of its Subsidiaries to
third parties which constitutes Permitted Liens contemplated within clauses (h)
through (k) of the definition of Permitted Liens. If the grant, pledge, or
collateral transfer or assignment of any specific item of the Collateral is
expressly prohibited by any contract or by law, then the Security Interest
created hereby nonetheless remains effective to the extent allowed by such
contract, the UCC or other applicable laws, but is otherwise limited by that
prohibition. The Security Interest granted herein shall terminate in accordance
with Section 7.1 hereof.

 

Section 2.2   Financing Statements; Further Assurances.

 

(a)    The Secured Parties shall be named as the sole secured parties on any and
all financing statements and security agreements filed pursuant to this Security
Agreement for the ratable benefit of all of the Secured Parties, and agree that
the Majority in Interest of the Secured Parties are authorized to file any and
all terminations of such financing statements at such time or times as it
determines is appropriate pursuant to the Security Agreement.

 



 5 



 

(b)    As soon as practicable following the execution and delivery of this
Security Agreement and upon the authorization of the Majority in Interest of the
Secured Parties, the Company shall:

 

(i)    file with the State of Delaware and any other offices that the Majority
in Interest of the Secured Parties may reasonably request in writing an initial
financing statement that (i) indicates the Collateral in a manner consistent
with the definition of the term “Collateral” as contained in this Security
Agreement, and (ii) contains any other information required by Article 9 of the
UCC of the state or such jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether the
Company is an organization, the type of organization, and any organization
identification number issued to the Company;

 

(ii)    file with the U.S. Patent and Trademark Office, such financing
statements and/or patent security agreements in the form necessary to record the
Liens granted hereunder on the Company’s patents and patent applications; and

 

(iii)    upon the reasonable request of the Majority in Interest of the Secured
Parties, file such additional financing statements and other documents,
including amendments to the financing statements, in order to maintain the Liens
in the Collateral.

 

(c)    Until the Obligations are paid and performed in full, the Company
covenants and agrees that it will, at its own expense and upon the request of
the Majority in Interest, but in all cases subject to the rights of the grantees
of the Permitted Liens: (i) after an Event of Default, file or cause to be filed
such applications and take such other actions as the Majority in Interest may
reasonably request to obtain the consent or approval of any governmental
authority to the rights of the Secured Parties hereunder, including, without
limitation, the right to sell all the Collateral upon an Event of Default
without additional consent or approval from such governmental authority;
(ii) from time to time, either before or after an Event of Default, promptly
execute and deliver to the Secured Parties all such other assignments,
certificates, supplemental documents, and financing statements, and do all other
acts or things as the Majority in Interest may reasonably request in order to
more fully create, evidence, perfect, continue, and preserve the priority of the
Security Interest and to carry out the provisions of this Security Agreement;
and (iii) either before or after an Event of Default, pay all filing fees in
connection with any financing, continuation, or termination statement or other
instrument with respect to the Security Interest.

 

Section 2.3    Priority. The Secured Parties hereby covenant and agree with the
Company that the Company has granted and may subsequently grant, from time to
time, Permitted Liens and that the security interest granted to the Secured
Parties in the Collateral hereunder is (i) subordinated to the respective
Permitted Liens in the Collateral that was granted and remains outstanding
immediately prior to the date hereof or as contemplated in Section 2.1, above
(the “Senior Permitted Liens”); (ii) senior to other Liens granted by the
Company in the Collateral after the date hereof; and (iii) that as between all
Secured Parties, the Security Interest granted to each Secured Party under this
Security Agreement is pari passu with the Security Interests of the other
Secured Parties. The priorities specified herein are applicable irrespective of
the time, order or method of attachment or perfection of security interests or
the time or order of filing of financing statements. The Secured Parties agree
not to seek to challenge, to avoid, to subordinate or to contest or directly or
indirectly to support any other Person in challenging, avoiding, subordinating
or contesting in any judicial or other proceeding, including, without
limitation, any proceeding involving the Company, the priority, validity,
extent, perfection or enforceability of any Senior Permitted Liens in all or any
part of the Collateral. The Secured Parties further covenant and agree that they
shall not, and they shall not instruct, authorize or otherwise permit or consent
to allowing any third party to, take any action that is in violation of, or
inconsistent with, the provisions of this section.

 

 6 



 

Section 2.4    Company Remains Liable; Third Party Licensees.  (A) Anything
herein to the contrary notwithstanding, (a) the Company shall remain liable
under the contracts and agreements included in the Collateral to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by the Secured Parties of any of the
rights hereunder shall not release the Company from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) the Secured Parties shall not have any obligation or liability under such
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall the Secured Parties be obligated to perform any of the obligations or
duties of the Company thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.  Until an Event of Default shall occur and
be continuing, except as otherwise provided in this Security Agreement, the
Secured Notes, or other Transaction Documents, the Company shall have the right
to possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of its business, subject to and upon the terms hereof and of the
Secured Notes, and the other Transaction Documents.

 

(B)    The Secured Parties acknowledge and agree that the security interest
arising hereunder in any Intellectual Property licensed by the Company to a
third party in an arms-length transaction shall be subject to the rights of such
third party licensee, whether such arms-length transaction is now existing or is
entered into following the execution and delivery of this Security Agreement.
Upon the request of the Company, the Secured Parties shall promptly provide an
estoppel to such third party licensee with respect to the foregoing. The Secured
Parties acknowledge and agree that no security interest or right is granted by
the Company in property to the extent that such property is not owned by the
Company.

 

SECTION III
COVENANTS

 

Section 3.1    Duties of the Company Regarding Collateral. At all times from and
after the date hereof and until the Secured Notes have been paid in full
(including if such Secured Notes shall have been converted into the Common Stock
of the Company in accordance with their terms) or this Security Agreement is
sooner terminated, the Company agrees that it shall:

 

(a)          Preserve the Collateral in good condition and order (ordinary wear
and tear excepted) and not permit it to be abused or misused;

 

(b)          Not allow any of the Collateral to be affixed to real estate,
except for any property deemed to be fixtures;

 

(c)          Maintain good and complete title to the Collateral subject only to
Permitted Liens;

 

(d)          Keep the Collateral free and clear at all times of all Liens other
than Permitted Liens;

 

(e)          Take or cause to be taken such acts and actions as shall be
necessary or appropriate to assure that each Secured Party’s security interest
in the Collateral (other than the Permitted Liens) not become subordinate to or
on parity with the security interests, Liens or claims of any other Person;

 

 7 



 

 

(f)          Except as permitted pursuant to this Security Agreement, refrain
from selling, assigning or otherwise disposing of any of the Collateral or
moving or removing any of the Collateral, without obtaining the prior written
consent of the Majority in Interest of the Secured Parties, or until all of the
Obligations have been fully performed and paid in full; provided, however, that
concurrently with any disposition permitted by this Section 3.1, (x) the
security interest granted hereby shall automatically be released from the
Collateral so disposed, and (y) the security interest shall continue in the
Proceeds (as defined in the UCC) of such Collateral or any property purchased
with such Proceeds; and provided further, that, the Secured Parties shall
execute and deliver, at the Company’s sole cost and expense, any releases or
other documents reasonably requested by the Company, that are in form and
substance reasonably acceptable to the executing party, confirming the release
of the security interest in that portion of the Collateral that is the subject
of a disposition permitted by this Section 3.1;

 

(g)          Except in the ordinary course of business, the Company may not (i)
transfer, pledge, hypothecate, encumber, license, sell or otherwise dispose of
any of the Collateral (except for non-exclusive licenses granted by the Company
in its ordinary course of business and sales of inventory or obsolete capital
equipment by the Company in its ordinary course of business) without the prior
written consent of the Majority in Interest or (ii) consign any of its inventory
which constitutes any part of the Collateral, or sell any of its inventory which
constitutes any part of the Collateral on bill and hold, sale or return, sale on
approval, or other conditional terms of sale without the consent of the Majority
in Interest of the Secured Parties which shall not be unreasonably withheld.

 

(h)          Promptly provide to the Secured Parties such financial statements,
reports, lists and schedules related to the Collateral and any other information
relating to the Collateral as the Majority in Interest of the Secured Parties
may reasonably request from time to time;

 



(i)          Maintain, at the place where the Company is entitled to receive
notices under the Secured Notes, a current record of where all material
Collateral is located, permit representatives of the Secured Parties (acting
upon the authorization of the Majority in Interest) at any time, upon reasonable
prior written notice during normal business hours to inspect and make abstracts
from such records (provided, that so long as no Event of Default exists, the
Secured Parties shall conduct such inspections no more frequently than
semi-annually);

 

(j)          Within three (3) Business Days notify each Secured Party if any
Event of Default (as hereinafter defined) occurs; and

 

(k)          In accordance with prudent business practices, endeavor to collect
or cause to be collected from each account debtor under its accounts, as and
when due, any and all amounts owing under such accounts.

 

For purposes of clarity, nothing in this Security Agreement, including without
limitation the restrictions set forth in Section 3.1(f) of this Security
Agreement, shall be construed as restricting the Company and its Subsidiaries
from (I) granting licenses or sublicenses to any of the Collateral which
constitutes Intellectual Property; (II) from licensing, selling, leasing or
renting, directly or indirectly, any inventory or other property sold or
disposed of in the ordinary course of business and on ordinary business terms;
(III) from engaging in joint ventures, strategic alliances or other similar
arrangements for bona fide business purposes consistent with industry practices;
(IV) from utilizing the cash generated from the Company’s business operations in
accordance with the business judgment of management or the board of directors;
or (V) from entering into transactions contemplated by the definition of
Permitted Liens.

 

 8 



 

Section 3.2    Duties with Respect to Intellectual Property. At all times from
and after the date hereof and until the Secured Notes have been paid in full
(including if such Secured Notes shall have been converted into the Common Stock
of the Company in accordance with their terms) or this Security Agreement is
sooner terminated, the Company agrees that it shall:

 

(a)       Except to the extent that failure to act cannot reasonably be expected
to have a Material Adverse Effect, take all commercially reasonable steps
necessary to (x) maintain the validity and enforceability of any Collateral that
constitutes Intellectual Property in full force and effect and (y) pursue the
application, obtain the relevant registration and maintain the registration of
each of its patents, trademarks and copyrights that is part of the Collateral,
including, without limitation, by the payment of required fees and taxes, the
filing of responses to office actions issued by the U.S. Patent and Trademark
Office, the U.S. Copyright Office or other governmental authorities, the filing
of applications for renewal or extension, the filing of affidavits, the filing
of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.

 

(b)        Except to the extent that failure to act cannot reasonably be
expected to have a Material Adverse Effect, not do or permit any act or
knowingly omit to do any act whereby any of its Intellectual Property that is
part of the Collateral may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in case of a trade secret, lose
its competitive value).

 

(c)        Except to the extent that failure to act cannot reasonably be
expected to have a Material Adverse Effect, take all commercially reasonable
steps to preserve and protect each item of its Intellectual Property that is
part of the Collateral, including, without limitation, maintaining the quality
of any and all products or services used or provided in connection with any of
the trademarks, consistent with the quality of the products and services as of
the date hereof, and taking all commercially reasonable steps necessary to
ensure that all licensed users of any of the Trademarks abide by the applicable
license’s terms with respect to the standards of quality.

 

Notwithstanding the foregoing provisions of this Section 3.2 or anything to the
contrary elsewhere in this Security Agreement, nothing in this Security
Agreement shall prevent the Company or its Subsidiaries from discontinuing the
use or maintenance of any of its Intellectual Property, the enforcement of its
license agreements or the pursuit of actions against infringers, if they
determine in its reasonable business judgment that such discontinuance is
desirable in the conduct of its business.

 

Section 3.3 Other Encumbrances. At all times after the date hereof and until
such time as there are no Obligations due to the Secured Parties or this
Security Agreement is sooner terminated, the Company shall, subject to the
rights of the holders of the Permitted Liens: (i) defend its title to, and each
Secured Party’s interest in, the Collateral against all claims, (ii) take any
action necessary to remove any encumbrances on the Collateral other than
Permitted Liens, and (iii) defend the right, title and interest of each Secured
Party in and to any of the Company’s rights in the Collateral.

 

Section 3.4 Change Name or Location. At all times after the date hereof and
until such time as there are no Obligations due to the Secured Parties or this
Security Agreement is sooner terminated, the Company shall not, except upon 10
days’ prior written notice to the Secured Parties, change its company name or
conduct its business under any name other than that set forth herein or change
its jurisdiction of organization or incorporation, chief executive office, place
of business from the current location.

 

 9 



 

SECTION IV
REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to each Secured Party as follows:

 

Section 4.1    Title to Collateral. The Company is the owner of and has good and
marketable title to, or has a valid and subsisting leasehold interest in, all of
the Collateral.

 

Section 4.2    No Other Encumbrances. Other than the Permitted Liens, the
Company has not granted, nor will it grant, a security interest in the
Collateral to any other individual or entity, and to the actual knowledge of the
Company, such Collateral is free and clear of any mortgage, pledge, lease,
trust, bailment, lien, security interest, encumbrance, charge or other
arrangement, other than the Permitted Liens.

 

Section 4.3    Authority; Enforceability. The execution, delivery and
performance of this Security Agreement by the Company does not: (i) violate any
of the provisions of the Certificate of Incorporation or By-laws of the Company
or any judgment, decree, order or award of any court, governmental body or
arbitrator or any applicable law, rule or regulation applicable to the Company;
or (ii) subject to each Secured Party’s performance of its respective
obligations under any subordination agreements with respect to Permitted Liens
or Permitted Indebtedness, conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing the Company’s debt or otherwise)
or other understanding to which the Company is a party or by which any property
or asset of the Company is bound or affected. The Company has the authority and
capacity to perform its obligations hereunder, and this Security Agreement is
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws of general application
affecting the enforcement of creditors' rights or general equitable principles,
whether applied in law or equity.

 

Section 4.4    Company Name; Place of Business; Location of Collateral. The
Company’s true and correct company name, all trade name(s) under which it
conducts its business, its jurisdiction of organization or incorporation and
each of its chief executive offices, its place(s) of business and the locations
of the Collateral or records relating to the Collateral are set forth in
Schedule I hereto. The Company’s place of business and chief executive office is
where the Company is entitled to receive notices hereunder; the present and
foreseeable location of the Company’s books and records concerning any of the
Collateral that is accounts is as set forth on Schedule I hereto, and the
location of all other Collateral, including, without limitation, the Company’s
inventory and equipment is as set forth on Schedule I hereto.

 

Section 4.5    Perfection; Security Interest. This Security Agreement creates in
favor of the Secured Parties, a valid security interest in the Collateral,
subject only to Permitted Liens securing the payment and performance of the
Obligations. For Collateral in which the Security Interest may be perfected by
the filing of financing statements, once those financing statements have been
properly filed in the appropriate jurisdictions, the Security Interest in such
Collateral will be fully perfected, subject only to Permitted Liens. Other than
the financing statements and with respect to this Security Agreement, to the
actual knowledge of the Company, there are no other financing statements or
control agreements covering any Collateral, other than those evidencing
Permitted Liens.

 

 10 



 

SECTION V
EVENTS OF DEFAULT

 

Section 5.1     Events of Default Defined. The occurrence of any of the
following events prior to the termination or expiration of this Security
Agreement shall constitute an event of default under this Security Agreement
(each, an “Event of Default”):

 

(a)          The failure of the Company to perform or comply in a material
respect with any act, duty or obligation required to be performed under this
Security Agreement if such failure is not remedied within twenty (20) calendar
days after the Company receives written notice of such failure from the Majority
in Interest or thirty (30) calendar days after the occurrence thereof;

 

(b)          If any of the representations or warranties of the Company set
forth in this Security Agreement shall prove to have been incorrect in any
material respect when made, or becomes incorrect in any material respect and, if
subject to cure, is not cured within twenty (20) calendar days after the Company
receives written notice thereof from the Majority in Interest of the Secured
Parties or within thirty (30) calendar days after the Company becomes aware, and
immediately notifies the Secured Parties, of any such incorrectness;

 

(c)          If any material portion of the Collateral shall be damaged,
destroyed or otherwise lost and such damage, destruction or loss is not covered
by insurance; or

 

(d)          If an “Event of Default” as defined in the Secured Notes shall have
occurred and is continuing.

 

Section 5.2    Rights and Remedies Upon Default. If an Event of Default exists
and is continuing, the Majority in Interest of the Secured Parties shall, at its
election (but subject to Section 7 below and to the terms and conditions of the
Transaction Documents), exercise any and all rights available to a secured party
under the UCC, in addition to any and all other rights afforded by the
Transaction Documents, at law, in equity, or otherwise, including, without
limitation, (a) requiring the Company to assemble all or part of the Collateral
and make it available to the Secured Parties at a place to be designated by the
Majority in Interest of the Secured Parties which is reasonably convenient to
the Secured Parties and the Company, (b) surrendering any policies of insurance
on all or part of the Collateral and receiving and applying the unearned
premiums as a credit on the Obligation, (c) applying by appropriate judicial
proceedings for appointment of a receiver for all or part of the Collateral (and
the Company hereby consents to any such appointment), (d) applying to the
Obligation any cash held by Secured Parties under this Security Agreement, and
(e) as legally permissible, selling, reselling, assigning and delivering or
granting a license to use or otherwise dispose of the Collateral or any part
thereof, in one or more parcels at public or private sale, at any of the Secured
Parties’ offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Majority in Interest of the Secured Parties may
deem commercially reasonable.

 

Section 5.3     Notice. Reasonable notification of the time and place of any
public sale of the Collateral, or reasonable notification of the time after
which any private sale or other intended disposition of the Collateral is to be
made, shall be sent to the Company, the holders of Permitted Liens, and to any
other person or entity entitled to notice under the UCC. It is agreed that
notice sent or given not less than ten calendar days prior to the taking of the
action to which the notice relates is reasonable notification and notice for the
purposes of this subparagraph.

 

Section 5.4     Application of Proceeds. The Secured Parties shall apply the
proceeds of any sale or other disposition of the Collateral hereunder in the
following order: first, to the payment of all expenses incurred in retaking,
holding, and preparing any of the Collateral for sale(s) or other disposition,
in arranging for such sale(s) or other disposition, and in actually selling or
disposing of the same (all of which are part of the Obligation); second, toward
repayment of amounts expended by the Secured Parties in so acting hereunder; and
third, toward payment of the balance of the Obligations in the order and manner
as the Majority in Interest of the Secured Parties determines in its sole
discretion. Any surplus remaining shall be delivered to the Company or as a
court of competent jurisdiction may direct. If the proceeds are insufficient to
pay the Obligations in full, then the Company shall remain liable for any
deficiency.

 

 11 



 

Section 5.5    Compliance with Other Laws. The Secured Parties shall comply with
any applicable state or federal laws in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

 

SECTION VI
ADDITIONAL REMEDIES

 

Section 6.1    Additional Remedies. If an Event of Default exists and is
continuing, the Company shall:

 

(a)          Endorse any and all documents evidencing any Collateral (other than
any Collateral if and to the extent subject to the Permitted Liens) in
accordance with the instructions provided by the Majority in Interest of the
Secured Parties, and notify any payor that said documents have been so endorsed
and that all sums due and owing pursuant to them should be paid directly to such
Secured Parties, or as otherwise instructed by the Majority in Interest of the
Secured Parties;

 

(b)          Turn over to the Secured Parties, or as otherwise instructed by the
Majority in Interest of the Secured Parties, copies of all documents evidencing
any right to collection of any sums due to the Company arising from or in
connection with any of the Collateral;

 

(c)          Take any action reasonably required by a Secured Party with
reference to the Federal Assignment of Claims Act; and

 

(d)          Keep all of its books, records, documents and instruments relating
to the Collateral in such manner as the Secured Parties may require.

 

SECTION VII
MISCELLANEOUS

 

Section 7.1    Termination and Release. This Security Agreement, and the Liens
created by this Security Agreement shall automatically terminate in all respects
upon the full and final payment by the Company of the Secured Notes or the
conversion of the Secured Notes into shares of capital stock of the Company, in
accordance with the terms of the Secured Notes. Further, the Liens created by
this Security Agreement on any of the Collateral shall be automatically released
if the Company disposes of such Collateral pursuant to a transaction permitted
by the Secured Notes or otherwise consented to by the Majority in Interest. In
connection with any termination or release pursuant to this Section 8.1, the
Majority in Interest shall promptly execute and deliver to the Company all
documents that the Company shall reasonably request to evidence such termination
or release.

 

Section 7.2    Severability. In the event that any provision of this Security
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Security Agreement shall continue in full
force and effect without said provision; provided, that in such case the parties
shall negotiate in good faith to replace such provision with a new provision
which is not illegal, unenforceable or void, as long as such new provision does
not materially change the economic benefits of this Security Agreement to the
parties.

 

 12 



 

Section 7.3    Continuing Security Interest; Successors. This Security Agreement
creates a continuing security interest in the Collateral and shall (i) remain in
full force and effect until the Obligations are paid and performed in full or
this Security Agreement is sooner terminated in accordance with Section 7.1; and
(ii) inure to the benefit of and be enforceable by Secured Parties and their
successors, transferees, and assigns. Each Secured Party may assign its rights
hereunder in connection with any private sale or transfer of its Secured Note in
accordance with the terms of the Exchange Agreement and applicable law, in which
case the term “Secured Party” shall be deemed to refer to such transferee as
though such transferee was an original signatory hereto.

 

Section 7.4    Governing Law. This Security Agreement shall be governed by and
construed under the laws of the State of Delaware applicable to contracts made
and to be performed entirely within the State of Delaware.

 

Section 7.5    Headings. The headings used in this Security Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Security Agreement.

 

Section 7.6    Notices.  Any notice to the Company or to a Secured Party shall
be given in the manner set forth in the Exchange Agreement; provided that a
Secured Party, if not a party to such Exchange Agreement, shall provide the
Company with its proper delivery instructions for notices. Either party may, by
notice given in accordance with the Exchange Agreement, change the address to
which notices, demands and requests shall be sent to such party. Any notice to
be given by the Company to the Secured Parties shall be given in the manner
provided for in the Exchange Agreement, and delivered to such addresses as the
Company is instructed by the Secured Parties.

 

Section 7.7    Entire Agreement; Amendments; Waivers. This Security Agreement
constitutes the entire agreement between the parties with regard to the subject
matter hereof and thereof, superseding all prior agreements or understandings,
whether written or oral, between or among the parties. Except as expressly
provided herein, neither this Security Agreement nor any term hereof may be
amended except pursuant to a written instrument executed by Company and the
Majority in Interest, and no provision hereof may be waived other than by a
written instrument signed by the party against whom enforcement of any such
waiver is sought. The Secured Parties shall not, by any act, any failure to act
or any delay in acting be deemed to have (i) waived any right or remedy under
this Security Agreement, or (ii) acquiesced in any Event of Default or in any
breach of any of the terms and conditions of this Security Agreement. No failure
to exercise, nor any delay in exercising, any right, power or privilege of the
Secured Parties under this Security Agreement shall operate as a waiver of any
such right, power or privilege. No single or partial exercise of any right,
power or privilege under this Security Agreement shall preclude any other or
further exercise of any other right, power or privilege. A waiver by a Secured
Party of any right or remedy under this Security Agreement on any one occasion
shall not be construed as a bar to any right or remedy that such Secured Party
would otherwise have on any future occasion.

 

Section 7.8    Multiple Counterparts. This Security Agreement has been executed
in a number of identical counterparts, each of which shall be deemed an original
for all purposes and all of which constitute, collectively, one agreement; but,
in making proof of this Security Agreement, it shall not be necessary to produce
or account for more than one such counterpart.

 

 13 



 

Section 7.9    Cumulative Remedies. The rights and remedies provided in this
Security Agreement are cumulative, may be exercised singly or concurrently, and
are not exclusive of any other rights or remedies provided by law.

 

Section 7.10 Waivers. The Company acknowledges that the Obligations arose out of
a commercial transaction and hereby knowingly waives any right to require the
Secured Parties to (i) proceed against any person or entity, (ii) proceed
against any other collateral under any other agreement, (iii) pursue any other
remedy available to the Secured Parties, or (iv) make presentment, demand,
dishonor, notice of dishonor, acceleration and/or notice of non-payment.

 

Section 7.11 Release. No transfer or renewal, extension, assignment or
termination of this Security Agreement or of any instrument or document executed
and delivered by the Company to the Secured Parties, nor additional advances
made by the Secured Parties to the Company, nor the taking of further security,
nor the retaking or re-delivery of the Collateral by the Secured Parties nor any
other act of the Secured Parties shall release the Company from any Obligation,
except a release or discharge executed in writing by the Majority in Interest
with respect to such Obligation or upon full payment and satisfaction of all
Obligations and termination of the Secured Notes. At such time the Obligations
have been satisfied in full, the Majority in Interest shall execute and deliver
to the Company all assignments and other instruments as may be reasonably
necessary or proper to terminate the Secured Parties’ security interest in the
Collateral, subject to any disposition of the Collateral that may have been made
by or on behalf of the Secured Parties pursuant to this Security Agreement. For
the purpose of this Security Agreement, the Obligations shall be deemed to
continue if the Company enters into any bankruptcy or similar proceeding at a
time when any amount paid to the Secured Parties could be ordered to be repaid
as a preference or pursuant to a similar theory, and shall continue until it is
finally determined that no such repayment can be ordered.

 

Section 7.12   Independent Representation. Each Secured Party expressly
represents and warrants to the Company that (a) before executing this Agreement,
such Secured Party has fully informed himself or itself of the terms, contents,
conditions and effects of this Agreement; (b) such Secured Party has relied
solely and completely upon his or its own judgment in executing this Agreement;
(c) such Secured Party has had the opportunity to seek the advice of his or its
own counsel and advisors before executing this Agreement; (d) such Secured Party
has acted voluntarily and of his or its own free will in executing this
Agreement; (e) such Secured Party is not acting under duress, whether economic
or physical, in executing this Agreement; (f) this Agreement is the result of
arm’s length negotiations conducted by and among the parties; and (g) such
Secured Party acknowledges that the law firm of Becker & Poliakoff, LLP has been
retained by the Company to prepare this Agreement as legal counsel for the
Company, that Becker & Poliakoff, LLP does not represent any Secured Party in
connection with the preparation or execution of this Agreement, that such firm
has not given any legal, investment or tax advice to any Secured Party regarding
this Agreement and that such Secured Party has not relied upon any legal advice
except as provided by its own attorneys. Becker & Poliakoff, LLP is expressly
intended as a beneficiary of the representations and warranties of the Holders
contained in this Section 7.12.

 

 

[Signature Pages to Follow]

 14 



  

IN WITNESS WHEREOF, the Company and the Secured Party have duly executed this
Security Agreement as of the date first written above.

 

  AUTHENTIDATE HOLDING CORP.         By:       Name: Hanif A. Roshan    
Title:  Chief Executive Officer

 

Signature Page to Security Agreement

 

 

 

 

 

Signature Page to Security Agreement

 

  SECURED PARTY:       [ ]         By:       Name:     Title:

 

 

 

 

 

Schedule I

 

List of Collateral Locations, Executive Offices and

Jurisdiction of Organization or Incorporation of Obligors

 

Company Name: Authentidate Holding Corp.     Executive Officers:   Hanif A.
Roshan – Chief Executive Officer and interim Principal Accounting Officer    
Jurisdiction of Incorporation:   Delaware     Subsidiaries of Company:
Peachstate Health Management, LLC d/b/a AEON Clinical Laboratories   2225
Centennial Drive   Gainesville, GA  30504       Authentidate, Inc.   300 Connell
Drive, 5th Floor   Berkeley Heights, NJ  07922       Express MD Solutions, LLC  
300 Connell Drive, 5th Floor   Berkeley Heights, NJ  07922       Trac Medical
Solutions, Inc.   300 Connell Drive, 5th Floor   Berkeley Heights, NJ  07922    
Location of Collateral   and/or related records: Authentidate Holding Corp.  
2225 Centennial Drive   Gainesville, GA  30504

 

 



